Citation Nr: 0526655	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  96-40 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, 
Texas


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized prescription medications purchased from private 
sources between November 23, 1994, and May 31, 1999.

(The issue of whether new and material evidence has been 
submitted that would serve to reopen a previously denied 
claim of entitlement to an effective date prior to December 
20, 1989, for the award of a 100 percent schedular rating for 
service-connected schizophrenia, is the subject of a separate 
appellate decision by the Board.)  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law




WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to April 
1970.

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Medical Center in Dallas Texas.  In an 
August 1999 decision, the Board denied the veteran's claim, 
which at that time concerned the payment or reimbursement of 
the cost of unauthorized prescription medications purchased 
from private sources between November 23, 1994, and June 11, 
1996.  The veteran thereafter appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court) 
which, by means of an Order dated in February 2001, vacated 
the Board's decision and remanded the case to the Board for 
further action.  While the case was pending at the Dallas VA 
Medical Center, it was amended to include purchases made by 
the veteran through May 31, 1999.  The case is again before 
the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran has a 100 percent, permanent and total rating 
for service-connected schizophrenia.  He was approved for 
VA's fee basis program effective November 22, 1994.

2.  Between November 23, 1994, and May 31, 1999, the veteran 
purchased, with his own funds and without prior authorization 
by VA, multiple medications privately prescribed for 
treatment of his psychiatric disability. 

3.  The medications in question were not purchased incident 
to a medical emergency of such nature that delay would have 
been hazardous to life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement for prescription 
medication costs incurred between November 23, 1994, and May 
31, 1999, have not been met.  38 U.S.C.A. §§ 1703, 1710, 1728 
(West 2002); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 17.121 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA does not apply in this 
case, in which the governing regulations reside in Part 17 of 
38 C.F.R.  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).

Factual background

The veteran has a 100 percent, permanent and total rating for 
service-connected schizophrenia.  He was approved for VA's 
fee basis program effective as of November 22, 1994.  

Of record is documentation showing that the VA pharmacy 
refused to fill prescriptions for Paxil, Claritin, Ambien or 
Flonase, as such were non-formulary, or for Mellaril other 
than on a one-time basis, as such was recurring.  These 
purchases were made in the period between November 23, 1994, 
and May 31, 1999.

In a letter dated in April 1996, the veteran's private 
physician, P.K., M.D., stated that the veteran required Paxil 
and that there was not a substitute or generic form for that 
particular medication.

In October 1996, at a hearing before the Assistant Chief of 
the Medical Administration Service (MAS) of the Dallas VA 
Medical Center, the veteran's then representative cited a 
letter from Dr. P.K., indicating that the veteran had been 
taking Mellaril for many years and that it was important that 
he continue taking the brand name medication.  The veteran 
and his spouse testified that the VA pharmacy did not carry 
Paxil or Mellaril; MAS staff indicated that the VA pharmacy 
stocked generic Mellaril.  At the close of the hearing, the 
Hearing Board requested that Paxil either be ordered on a 
Non-Formulary Request Slip or added to the Formulary to 
provide the veteran with that medication.  Similar testimony 
was provided at a hearing before the undersigned in February 
1999.

On a VA Form 119, Report of Contact, dated in August 2002, it 
was noted that a VA physician at the Dallas VA Medical Center 
had been queried concerning procedures at that facility for 
review of fee basis veterans requesting non-formulary drugs 
from the facility pharmacy.  According to this report, the 
physician related that such prescriptions were returned by 
letter from Pharmacy Service with a listing of available 
alternative or generic drugs with instructions for the 
veteran to discuss changes to available medications with his 
physician.  If there is no substitute, the veteran is 
informed that his physician may submit a request for addition 
of the medication to the formulary; the physician indicated 
that this was usually a long drawn-out procedure.  The 
physician indicated that the only time that he approves local 
purchase of a non-formulary medication on a recurring basis 
is when the private physician provides information that 
formulary agents will not suffice due to contraindication, 
adverse reaction, therapeutic failure, or serious risk 
associated with change to a formulary agent.  With particular 
regard to the requests by the veteran and Dr. P.K. for Paxil, 
which was a non-formulary medication until August 1998, the 
VA physician, after reviewing Dr. P.K.'s April 1996 letter, 
stated that he would not have approved the veteran's purchase 
of Paxil locally at VA expense, since there was no reported 
adverse reaction, contraindication, therapeutic failure, or 
serious risk associated with change to a formulary agent.  In 
addition, review of the veteran's requests for reimbursement 
of numerous medications, including Paxil, prompted a response 
from the VA physician that, in addition to being non-
formulary, most were non-emergent and recurring medications.  

In a statement dated in February 2003, D. P.K. indicated that 
the generic medication provided by VA would have caused a 
therapeutic failure due to the veteran's psychopathology, 
"as he would not have taken the medication because of his 
paranoid thinking." 

Analysis

This case was the subject of a remand from the Court, based 
on a Joint Motion for Remand.  The purpose of the Court's 
remand was to ensure that the Board reconsider its opinion 
and discuss the implications, if any, of the VA National 
Formulary Policy on this case as well as the procedures 
outlined in the M-1, Part 1, Chapter 18 (July 20, 1995) and 
the M-2, Part VIII (March 28, 1991).  

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision."  The Board's analysis herein has been undertaken 
with that obligation in mind.

The Board further observes, however, that this case has been 
remanded by the Court with no substantive comments as to the 
Board's previous decision on the merits of the claim; the 
Court's Order dealt exclusively with additional means by 
which the benefits sought could be granted and which had not 
been considered by the Board in its prior decision.  The 
Court has stated that advancing different arguments at 
successive stages of the appellate process does not serve the 
interests of the parties or the Court, and that such a 
practice hinders the decision-making process and raises the 
undesirable specter of piecemeal litigation.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) ["Court will [not] 
review BVA decisions in a piecemeal fashion"]; see also 
Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 
F.2d 331 (Fed. Cir. 1992) ["[a]dvancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court"].  The Board is 
therefore confident that if the Court had any substantive 
comments concerning the Board's handling of the merits of 
this case, as it pertained to the Board's application of the 
regulations it did consider, such would have surfaced in the 
Joint Motion and/or the Court Order so that any deficiencies 
could be corrected.

VA is required to furnish on an ambulatory or outpatient 
basis medical services for any disability of a veteran who 
has a service-connected disability rated at 50 percent or 
more.  38 U.S.C.A. § 1710 (West 2002); 38 C.F.R. §§ 17.93, 
17.96 (2004).  In this case, the veteran is 100 percent 
service connected for schizophrenia and is clearly entitled 
to such VA treatment.  However, in this case, the veteran 
utilized private psychiatric care for his service-connected 
disability, with that private physician having prescribed 
medications to treat the veteran's impairment.  The veteran 
contends that, as he has been issued a VA fee-basis card, and 
as the medications that he required were not available from 
the VA pharmacy, he was required to purchase those 
medications from his own funds.  He alleges that he should be 
reimbursed for his costs.

Guidelines relevant to obtaining prescription medications are 
found in the M-1, Part 1.  These guidelines in part stipulate 
that prescriptions may be filled by VA pharmacies based on 
local formularies (Chapter 16, Section 64(b), Section 65).  
Section 65.65(a) provides that VA clinics will determine 
whether the prescriptions will be filled in the pharmacy, 
whether the veteran is authorized to fill such on his own on 
an emergent basis, and whether one-time prescriptions may be 
filled on a fee basis.  Section 65.65(b)(1) stipulates that 
"VA pharmacies will be used for filling of staff and non-
emergent fee-basis physicians' and dentists' prescriptions to 
the extent practical, consistent with the needs and best 
interests of patients and which can be provided more 
economically by the VA.  This is applicable particularly to 
prescriptions for stabilized conditions or those of a 
recurring nature (such as those for chronic patients treated 
with the same drug from month to month) in which the 
patient's medication needs can be determined sufficiently in 
advance to provide for uninterrupted prescription services 
from a VA pharmacy."

M-1, Part I, Chapter 18, Section 76(d) provides that fee-
basis prescriptions will only be filled with VA formulary 
medication and that any prescriptions presented to the VA 
pharmacy for medications that are not on the VA formulary, 
and for which no request to deviate from the use of the VA 
formulary was received, will be reviewed by the Chief, 
Pharmacy Service, who will then contact the private, fee-
basis physician concerning substitution with a VA formulary 
medication.

M-1, Part I, Section 18, Section 71 provides for 
reimbursement where veterans have paid for medications with 
their own funds "for prescriptions needed for prompt 
treatment of service-connected or other approved disabilities 
when such medication was not immediately available from a VA 
pharmacy or participating pharmacy."

Legislation providing for medical treatment benefits for 
veterans, to include the above, contemplates that government 
facilities, which are especially maintained for that purpose 
at considerable expense, shall be used to the fullest extent 
possible.  See 38 U.S.C.A. § 1703 (West 2002).  Despite the 
fact that the medications at issue herein are not on the 
pharmacy formulary at the Dallas VA Medical Center pharmacy, 
or are recurrent in nature, the veteran must recognize that 
he is entitled to medical care at the VA Medical Center, to 
include obtaining any medication ancillary to such treatment 
from the in-house pharmacy.

There are, however, regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
under certain circumstances by veterans at private 
facilities.  Thus, for example, VA reimbursements for private 
medical expenses may, subject to other requirements, be 
granted if prior authorization for the VA medical treatment 
in question is obtained from VA.  38 C.F.R. § 17.54 (2004).  
In the instant case, the facts do not show, nor does the 
veteran argue, that authorizations to obtain prescriptions at 
non-VA facilities were obtained so as to invoke this 
provision.  The decision rendered herein, accordingly, is 
based upon the regulations governing the reimbursement of 
non-authorized expenses.

In general, "[n]o reimbursement or payment of services not 
previously authorized will be made when such treatment was 
procured through private sources in preference to available 
Government facilities."  38 C.F.R. § 17.120 (2004).  
Pursuant to 38 U.S.C.A. § 1703(a), the Secretary "may," 
when VA facilities are not able to provide "economical" 
hospital care or medical services, contract with non-VA 
facilities for such care and services, either on a group or 
an individual basis.  38 U.S.C.A. § 1703(a) (West 2002); 
38 C.F.R. § 17.52 (2004).  Unauthorized expenditures may be 
paid or reimbursed when:

(1) such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health;

(2) such care or services were rendered 
to a veteran in need thereof

	(A) for an adjudicated service-
connected disability,

	(B) for a nonservice-connected 
disability associated with and held to be 
aggravating a service-connected 
disability,

	(C) for any disability of a veteran 
who has a total service-connected 
disability permanent in nature, or

	(D) for any illness, injury, or 
dental condition in the case of a veteran 
who (i) is a participant in a vocational 
rehabilitation program and (ii) is 
medically determined to have been in need 
of care or treatment....; and

(3) [VA] or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand would not have been 
reasonable, sound, wise, or practical.

38 U.S.C.A. § 1728(a) (West 2002).

To establish entitlement to payment or reimbursement of the 
cost of unauthorized medical service, all of the three 
criteria under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 must 
be satisfied.  See also Malone v. Gober, 10 Vet. App. 539, 
542, citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); and 
Hayes v. Brown, 6 Vet. App. 66 (1993).

With regard to the instant case, there is no question that 
the veteran satisfies 38 U.S.C.A. § 1728(a)(2); that is, the 
services rendered were for an adjudicated service-connected 
disability.  However, there must also have been a medical 
emergency.  The Court has defined an emergency as "a sudden, 
generally unexpected occurrence or set of circumstances 
demanding immediate action."  Hennessey v. Brown, 7 Vet. 
App. 143, 147 (1994) (quoting WEBSTER'S NEW WORLD DICTIONARY, 
THIRD COLLEGE EDITION 444 (1988)).  In the case herein, the 
veteran's own physician has indicated that the medications in 
question were medications that the veteran took on a regular 
basis in connection with ongoing treatment.  Even if, as his 
physician indicated, the veteran would have incurred a 
"therapeutic failure" due to a paranoid refusal to take 
medication prescribed by VA, such behavior would not have 
constituted an emergency; such behavior by the veteran would 
not have precluded obtaining VA authorization for the 
purchase of non-VA medications.  There is, in fact, no 
evidence that the prescriptions for which the veteran seeks 
monetary reimbursement needed to have been filled under 
"circumstances demanding immediate action."  If there were 
circumstances in which the VA could not fill the veteran's 
prescriptions, either due to the unavailability of those 
medications at the VA pharmacy or to the veteran's 
psychopathology, it is not shown that there was a medical 
emergency at any time during the period in question that 
would have precluded a request for VA authorization.  The 
veteran has not demonstrated that all three of the criteria 
required under 38 U.S.C.A. § 1728 are met, and his claim for 
payment or reimbursement of the expenses at issue must be 
denied.

As noted above, the Court, through the Joint Motion that 
provided the basis for the February 2001 Order, requested 
that VA consider whether other regulations and provisions not 
previously considered, particularly with relation to non-
formulary requests, could provide a basis for payment or 
reimbursement of the prescription costs claimed by the 
veteran.  Under the VA National Formulary Policy, non-
formulary drugs should be approved when there is therapeutic 
failure of all formulary alternatives, no formulary 
alternative exists, or the patient has previously responded 
to a non-formulary agent and risk is associated with a change 
to a formulary agent.  VHA Directive 97-047 (Oct. 16, 1997).  
None of these circumstances existed in this case; the VA 
physician's review of this case in August 2002 showed that no 
factual basis existed that would have satisfied the criteria 
for approval of non-formulary drugs.  

Similar conclusions must be made with regard to the various 
other manual provisions.  The procedures outlined above with 
regard to the fulfillment of fee-basis prescriptions (M-1, 
Part I, Chapter 18, Section 76) were, according to the VA 
physician in August 2002, followed and did not provide a 
basis for reimbursement to the veteran for his purchase of 
non-formulary medications.  Moreover, the procedures by which 
arrangements could have been made for emergency prescription 
services through a community pharmacy (M-2, Part 2, Section 
4.06) did not provide a basis for reimbursement.  Those 
regulations stipulate, in pertinent part, that every effort 
will be made to utilize VA pharmacies for prescription 
services and that, when appropriate, arrangements will be 
made for emergency prescription services through community 
pharmacies.  It must again be emphasized that the veteran's 
prescriptions were non-emergent in nature, and that the 
medications sought were intended to treat an ongoing and 
long-standing disability.  The Board must also note that VA 
physician review had determined, through the course of the 
veteran's fee-basis treatment, that a number of the veteran's 
purchases met the emergency requirement and were approved for 
reimbursement; those purchases, however, are not at issue and 
do not concern the Board.  Those purchases for which approval 
was not forthcoming, however, are not shown to satisfy the 
criteria by which reimbursement by VA is appropriate.


ORDER

Payment or reimbursement of the cost of unauthorized 
prescription medications purchased from private sources 
between November 23, 1994, and May 31, 1999, is denied.




	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


